Per Curiam:

The appellant seeks relief under K. S. A. 60-1507. The trial court appointed counsel and after hearing denied his application.
On appeal from resentencing hearing this court, in State v. Daegele, 206 Kan. 379, 479 P. 2d 891, modified the sentence for reasons appearing in the opinion in that case, and reduced the sentence of not less than ten nor more than forty-two years to a sentence of "not less than five nor more than twenty-one years,” under the then applicable law.
Upon receiving the mandate, the district court corrected the record to reflect the reduced sentence. When this was done the defendant was not present or represented by counsel. This fact provides the basis for his present complaint, on the ground that a “resentencing hearing was involved.”
We hold that there was no need for a hearing in order for the appellant to receive the benefit of the reduced sentence resulting from his appeal in the case above cited, that no resentencing was involved, that the need of representation by counsel did not exist, and that, indeed, the appellant himself need not have been present to make the mandate of this court effective.
This finding disposes of the matter, including other incidental points raised, as to which there is no merit.
The decision of the trial court is affirmed.